Citation Nr: 0915208	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gout of the hands.

2.  Entitlement to service connection for gout of the feet.

3. Entitlement to service connection for gout of the elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for gout of the hands, 
feet, and elbows.  

Received from the Veteran in October 2008 was an informal 
claim for service connection for tinnitus.  As this issue has 
yet to be addressed by the RO, it is referred to the RO for 
appropriate action.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative, indicating that the Veteran wished to 
withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement (on VA Form 21-4138) dated in October 2008 
March 2008, (submitted apparently at the same time the 
Veteran was scheduled for a Travel Board hearing, which he 
canceled, the Veteran requested that his appeal regarding 
gout of his hand, feet, and elbows, be withdrawn.  In April 
2009, prior to the promulgation of a decision in the appeal, 
the Board received a motion to withdraw appeal from the 
Veteran's representative, requesting that his appeal with 
respect to service connection for gout of the elbows, hands, 
and feet be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his authorized representative.  38 C.F.R. § 
20.204.  The Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


